Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
 	The application has been amended as follows: claims 1-2, 4-11, 13-19 remain pending in the application. 
In an attempt to overcome the previous rejections, Applicant has amended to claim 1 including “the first drive and the second drive are configured to independently directly drive a same of the at least one movable part” that causes problems of claim 13. See the discussion in the 112b below. 
Claim Objections
Claim 2 is  objected to because of the following informalities:
Claim 2 “the one of the plurality of system component” should read -- the one of the plurality of system components--.  Appropriate correction is required.
Claim Interpretation 
Examiner notes that limitations “a first drive…is configured to drive one of the at least one moveable part” and “a second drive …” in claim 1, “a fine blanking press” in claim 2, at least one fine blanking press in claim 7…don’t invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations cannot meet three-prong test. These limitations are broad.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-11, 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the language “directly act” in the phrase “the first drive and the second drive are each configured to directly act on the one of the at least one moveable part” is unclear and conflicts with the disclose. Looking at Para. 27 and Figure 1 of this application, the first drive 24 acts on the press ram via a transmission 26 for driving the press ram 10 along a movement axis and the second drive (a hydraulic drive 28) acts on the press ram 10 via a piston rod 30 for driving the press ram 10 along the movement axis M (emphasis added). Since the transmission 26 and the piston rod 30, the first drive and the second drive are each configured to indirectly act on the one of the at least one moveable part. Thus, the phrase is confusing. Claim 14 has the same issue “directly act”.
The scope of claim 13 “the first drive and the second drive are further configured to, not separately, but jointly drive the at least one movable part” (emphasis added) is unclear and conflicts to claim 1. As claim 13 is written, if the 1st and 2nd drives further require to jointly drive the at least one movable part, the 1st and 2nd drives are not independently drives, right? In this case, it is unclear whether the first and second drives are still considered as independent drives or not. Therefore, it is unclear and conflicts to claim 1.
All claims dependent from claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thielges et al (US 2008/0092711) hereinafter Thielges.
Regarding claim 1, as best understood Thielges shows a fine blanking system (Figures 1 and 5 and Para. 1 “a punch press”) comprising: 
a plurality of system components (there is a plurality of system components or parts of an upper punch mechanism 12 and a lower die mechanism 14, Figure 1), wherein one of the plurality of system components comprises at least one movable part (one of punches 30 of the upper punch mechanism 12, Figure 5); 
a first drive (there intrinsically has a drive for driving a punch press ram 40, Figure 1 and Para. 21 “a high speed…a punch ram”) comprising a first drive type (Figure 1); and 
a second drive (a manual drive or parts 67 of a retaining collar 66) comprising a second drive type that is different from the first drive type (Figure 1), wherein the first drive and the second drive are configured to independently directly drive a same of the at least one movable part (Figure 1 and Para. 26 recites “To adjust the length of the punch, the operator rotates the punch retainer 66 …to the open position and lifts the punch assembly 30 up until the punch driver key 30d is lifted out of the slot in the punch carrier.”), and wherein the first drive is configured to drive the one of the at least one movable part along a driving axis (Figure 5 and Para. 28 “a punch press ram 40 having a radially extending lobe 40a is forcefully driven downwardly so as to strike the top surface of a selected one of the punches 30”) and the second drive is configured to drive the one of the at least one moveable part along the driving axis (see the discussion  above and Para. 26), and wherein the first drive and the second drive are each configured to directly or indirectly act on the one of the at least one moveable part (Figure 5 and Para. 26 “lifted out” and Para. 28 “a punch press ram 40… strike the top surface of a selected one of the punches 30”).
Regarding claim 2, Thielges shows that the one of the plurality of systems components is a fine blanking press (Figures 1 and 5, Para. 26 “This allows fine adjustment”).
Regarding claim 4, Thielges shows that the first drive type comprises a mechanical drive (a punch press ram 40). See the discussion in claim 1 above.
Regarding claim 5, Thielges shows that the first drive is configured to drive the at least one movable part at first rate (see the discussion in claim 1 above “a high speed”) and the second drive is configured to drive the at least one movable part at a second rate (see the discussion in claim 1 above and a manual rotation or an adjusted retaining collar 66)that is different from the first rate.
Regarding claim 6, Thielges shows that the first and second rates comprise at least one of respectively speeds. For examples, the retaining collar (66) can be manually adjusted with a slow speed and the press ram (40) can move the assembly fast speed for punching out workpiece.
Regarding claim 7, Thielges shows that at least one fine blanking press (the punch mechanism 12 and the lower die mechanism 14, Figures 1 and 5), wherein the at least one fine blanking press comprises a first press unit (one of the punch heads 30b, Figure 3) and a second press unit (pins 82, Figure 5), wherein the first press unit comprises the at least one moveable part (one of the punches 30, Figures 3 and 5), and wherein the first drive is a first press drive (Figure 5. Please note that during punching, the ram is pressed to the punching head 30b, which is pressed and cut through the workpiece) and the second drive is a second press drive (the retaining collar 66 is manually driven or lifted or pressed up or down one of the punches 30. See lugs 66a, bosses 67, and the springs 82 for biasing the punch 30 upwardly as seen in Figure 10) configured to drive the first press unit in a driving movement against the second press unit along a movement axis (Figures 5 and 10 and Para. 32 “the active punch and its punch lifter pin 80 are driven downwardly against the compression of one of the lifter springs 82 with the boss 67 remaining aligned with the top of the punch carrier 22. In this way, each punch lifter pin 80 and spring 82 supports one of the inactive punches against a retainer lug 66a as an active punch is moved to an operating position by the ram 44”).
Regarding claim 8, Thielges shows that the first press drive is configured to drive the first press unit along a first portion of the movement axis (downward) to approach the second press unit (Para. 32 and Figures 5 and 10), and wherein the second press drive is configured to drive the first press unit along a second portion of the movement axis to fine blank a work piece positioned between the first press unit and the second press unit (see the discussion of the retaining collar in claim 1 for lifting the punch).
Regarding claim 9, Thielges shows that the first press drive is configured to drive the first press unit in an opposite direction along at least one of the first portion and the second portion of the movement axis to withdraw the first press unit from the second press unit (after each punching stroke).
Regarding claim 10, Thielges shows that that the first press unit comprises: a press ram (the press ram 40).
Regarding claim 11, Thielges shows that the at least one of the plurality of system components comprises a fine blanking press (see Figure 1 that is a pressing/punching device or a blanking press).
Regarding claim 13, as best understood, Thielges shows that the first drive and the second drive are configured to “jointly” drive the at least one movable part (as best understood, Figure 1 shows both the collar 66 and the ram jointly drive one of the punches 30).
Regarding claim 14, as best understood, Thielges teaches a method for operating a fine blanking system (see the discussion in claim 1 above).
Regarding claim 15, Thielges teaches that the first drive is configured to drive the one of the one or more movable parts at a first rate, and the second drive is configured to drive the one of the one or more movable parts at a second rate. See the discussion in claims 5-6 above.
Regarding claim 16, Thielges teaches that the first rate and the second rate comprise one of respectively speeds. See the discussion in claim 6 above.
Regarding claim 17, Thielges teaches that the one of the plurality of system components fine blanking system comprises at least one fine blanking press (see the discussion in claim 7 above), wherein the at least one fine blanking press comprises a first press unit and a second press unit, and wherein the first drive is a first press drive and the second drive is a second press drive configured to drive the first press unit in a driving movement against the second press unit along a movement axis. See the discussion in claim 7 above.
Claims 1, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leibinger (US 3473427).
Regarding claims 1 and 14, as best understood, Leibinger teaches a fine blanking system and a method (see only figure) for operating the system that comprises a plurality of components (there are many parts in the system of the Figure), the method comprising:
configuring one of the plurality of system components to comprise one or more movable parts (a cutting tool);
driving one of the one or more movable parts via a first drive, wherein the first drive comprises a first drive type (a reciprocating ram 1-4); 
driving the one of the one or more movable parts via a second drive (18-19, 30…for rotating a bushing 6 as disclosed in Col. 4, lines 9-27), wherein the second drive acts independently of the first drive (the Figure) and comprises a second drive type that is different from the first drive type (see the Figure); and
wherein the first drive is configured to drive the one of the one or more movable parts along a driving axis (reciprocating movement) and the second drive is configured to drive the one of the one or more moveable parts along the driving axis (see the discussion above), and wherein the first drive and the second drive are each configured to indirectly act on the one of the one or more moveable parts (see the Figure).
Regarding claim 15, Leibinger teaches that the first drive is configured to drive the one of the one or more movable parts at a first rate (reciprocating speed or movement), and the second drive is configured to drive the one of the one or more movable parts at a second rate (a speed via manually rotation of the handle 19).
Regarding claim 16, Leibinger teaches that the first rate and the second rate comprise one of respectively speeds. See the discussion in claim 15 above.
Regarding claim 17, Leibinger teaches that the one of the plurality of system components comprises at least one fine blanking press (see Applicant’s Para. 3 to define the fine blanking press, thus, an upper shearing mechanism and a lower die or blade mechanism, the Figure meets this limitation), wherein the at least one fine blanking press comprises a first press unit (cutting head 20,22. Please note that during shearing, the head 20 is pressed to a workpiece and shear out) and a second press unit (as the claim is written, it is loosely claimed the second press unit without providing any structures or guidance to held reader to understand what the second press unit is, therefore, the lower die or blade is considered as a press unit because during shearing, the tool 5 moves down to cut the workpiece, which is pressed down the lower blade or die in some degrees), and wherein the first drive is a first press drive (the Figure, the reciprocating ram is pressed or transmitted to the tool 5) and the second drive is a second press drive (the gears are pressed or transmitted to the bushing 6 and the tool 5) configured to drive the first press unit in a driving movement against the second press unit along a movement axis (the Figure).
Regarding claim 18, Leibinger teaches that 
driving the first press unit via the first press drive along a first portion of the movement axis towards the second press unit (see the discussion in claim 17 above), and 
driving the first press unit (the tool head 20) via the second press drive  along a second portion of the movement axis towards the second press unit to fine blank a work piece positioned between the first press unit and the second press unit (see the discussion in claim 14 above).
Regarding claim 19, Leibinger teaches that driving the first press unit (the tool head 20) via the first press drive in an opposite direction along at least one of the first portion and the second portion of the movement axis to withdraw the first press unit from the second press unit (after each shearing stroke). 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new ground rejections above.
However, if Applicant believes that the claimed invention’s apparatus and method different from the prior art’s apparatus and method or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        6/28/2022